Citation Nr: 0926714	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
as secondary to service-connected follicular carcinoma of the 
thyroid with resulting hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to April 
1949.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

In his September 2006 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  The hearing was scheduled for May 
2008 and the Veteran failed to report.  Thereafter, the 
Veteran withdrew his request for such hearing.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is not etiologically related to 
service-connected follicular carcinoma of the thyroid with 
resulting hypothyroidism.


CONCLUSION OF LAW

Bilateral hearing loss is not proximately due to or the 
result of service-connected follicular carcinoma of the 
thyroid with resulting hypothyroidism.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in November 2005, prior to the initial 
unfavorable AOJ decision issued in May 2006.  The Board 
observes that this notice informed the Veteran of the type of 
evidence necessary to establish service connection on a 
secondary basis, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Additionally, a letter relating 
what is necessary to substantiate a disability rating and 
effective date was sent in March 2006.  Hence, the Veteran 
was provided with all necessary VCAA notice requirements 
prior to the first AOJ adjudication of the claim, and the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, private medical records, and a December 2005 VA 
examination report and July 2006 VA opinion were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim. 

With respect to the Veteran's service treatment records, the 
Board notes that requests for such records to the National 
Personnel Records Center (NPRC) yielded no results.  However, 
in response to a request for such records made to the 
Veteran, he submitted copies of his service treatment 
records, which included both his entrance and separation 
examinations, as well as some records from dates in between.  
The Board acknowledges that these records may be incomplete 
and that, in cases such as this, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claims has been undertaken with this duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, as the Veteran's claim hinges on the 
contents of post-service treatment evidence, his service 
treatment records are largely of no relevance.  Thus, the 
Board determines that no further efforts are necessary to 
locate additional service treatment records.  See Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

With regard to the VA examination and opinion of record, the 
Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination and opinions obtained in this case 
provide an adequate basis upon which to decide the claim.  
Both the December 2005 and July 2006 VA examiners reviewed 
the claims file and acknowledged the Veteran's contentions 
with respect to his claim.  Moreover, both examiners have 
expertise relevant to the issue on appeal and their opinions 
are supported by that expertise.  The December 2005 VA 
examiner also examined the Veteran and reviewed some relevant 
research prior to forming her opinion.  

The Board sees that the Veteran submitted an April 1991 
private audiogram after the December 2005 examination.  
However, the lack of review of the claims file in whole or in 
part does not alone nullify the value of a medical opinion if 
the history provided to the medical professional was an 
accurate reflection of the Veteran's history as documented in 
the file.  Id.  Here, the Board notes that the December 2005 
audiologist documented the Veteran's self-reported history of 
first sensing hearing loss in his right ear about ten years 
after surgery and more recently in his left ear as well.  
Thus, the VA examiner had an accurate view of the Veteran's 
medical history regarding his hearing loss without reviewing 
the April 1991 audiogram.  Therefore, the December 2005 
examination and opinion were not rendered inadequate by the 
addition of relevant evidence after the fact.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 



II. Analysis

The Veteran contends that his bilateral hearing loss is a 
result of nerve damage that occurred during surgery for 
service-connected follicular carcinoma of the thyroid.  Thus, 
he argues that service connection for bilateral hearing loss 
is warranted on a secondary basis.  The Board notes that the 
Veteran does not contend, nor does the record reflect, that 
the Veteran's bilateral hearing loss is either presumptively 
or directly related to his military service.  Therefore, the 
following discussion addresses secondary service connection 
only.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 
(2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (holding that claims that have no support in the record 
need not be considered by the Board; the Board is not 
obligated to consider "all possible" substantive theories 
of recovery).  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (as amended 71 Fed. Reg. 
52,744 (September 7, 2006); see Allen v. Brown, 7 Vet. App. 
439 (1995).
Medical records show that the Veteran underwent thyroid 
surgery in October 1980 as treatment for cancer of the 
thyroid.  Follicular carcinoma of the thyroid with resulting 
hypothyroidism was service-connected as due to radiation 
exposure in a rating decision issued in November 1990, 
effective November 13, 1988.  The Board notes that a March 
2006 rating decision also granted service connection for 
recurrent esophageal strictures and cutaneous nerve damage 
over the anterior aspect of the neck, associated with the 
surgery on the Veteran's thyroid.  Thus, the Veteran has 
primary service-connected disabilities related to his 
thyroid.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
  
The Veteran was afforded a VA examination in December 2005.  
At this examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
60
70
LEFT
50
50
50
55
60

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 84 percent in the left ear.  
The Veteran was diagnosed with flat moderately severe to 
severe sensorineural hearing loss in the right ear and flat 
moderately severe sensorineural hearing loss in the left ear.  
Therefore, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  

However, there is no competent and probative medical evidence 
relating the Veteran's bilateral hearing loss to nerve damage 
caused by the thyroid surgery.  In this regard, the Board 
observes that there are three medical opinions/statements 
that must be considered, each providing differing views on 
the etiology of the Veteran's bilateral hearing loss.  The 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Additionally, with respect to medical opinions, the Board 
observes that the Court has found that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  See Nieves-
Rodriguez, 22 Vet. App. 295, 302 (2008).  An opinion that 
contains only data and conclusions is afforded no weight.  
Id.

First, the Board notes that the Veteran has submitted a 
December 2005 statement from Miracle Ear, which provided his 
hearing aids.  The statement relates that the Veteran has 
"binaural sensori-n[e]ural hearing loss (nerve damage)."  
The statement does not provide any other information 
indicating the basis for including "nerve damage" as part 
of the diagnosis.  Thus, the Board determines that this 
opinion carries no probative weight.  Id.

Additionally, the Veteran was afforded a VA examination 
relative to this claim, and a separate VA opinion was also 
obtained.  The VA examiner reviewed the claims file and 
examined the Veteran.  She then determined that the Veteran's 
bilateral hearing loss was cochlear in origin and that given 
the lack of proximity of the auditory structures to the 
thyroid and the delayed onset of the hearing loss it was not 
likely that the Veteran's auditory nerve was damaged during 
surgery.  The examiner further noted that there was minimal 
research to support a relationship between sensorineural 
hearing loss and hypothyroidism, that military noise exposure 
was unremarkable and that there was no occupational noise 
exposure after 1962.  In light of the above, she finally 
opined that the hearing loss was due to unknown factors.  

The Board acknowledges that the examiner in December 2005 was 
an audiologist, who perhaps did not have the appropriate 
expertise to provide a well-grounded opinion on nerve damage; 
nevertheless, the fact that she has expertise in hearing loss 
coupled with knowledge of auditory structure, leads the Board 
to determine that the audiologist is still competent to 
render an opinion in this claim.  Thus, the Board affords the 
opinion some probative weight. 

Finally, a VA ear, nose, and throat (ENT) specialist provided 
an opinion in July 2006.  He indicated that the Veteran's had 
a significant sensorineural hearing loss in a pattern more 
consistent with genetic cochlear dysfunction, which is not a 
classic patter or high frequency sensorineural hearing loss 
that was noise-induced.  He then stated that, to his 
knowledge, there is no association between the Veteran's 
thyroid surgery and hypothyroidism and his bilateral hearing 
loss and that the claim that there was a relationship was 
meritless.  His opinion was that the Veteran's bilateral 
hearing loss was most likely genetic in presentation.  

The July 2006 examiner was an ENT specialist, presumably with 
detailed knowledge of the function of the ears and the 
physiology of hearing.  He reviewed the claims file, 
including the April 1991 audiogram and December 2005 VA 
examination report, and provided a rationale for his opinion, 
including a statement as to what he believed was the cause of 
the Veteran's hearing loss.  For these reasons, the Board 
affords the opinion great probative weight. 

Thus, the competent and probative evidence of record is 
against a relationship between the Veteran's bilateral 
hearing loss and his service-connected thyroid surgery.  The 
Board acknowledges the Veteran's statements as the etiology 
of his hearing loss.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable, e.g., 
difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has particularly argued that the cutaneous nerve 
damage he suffered during the surgery is related to his 
hearing loss.  The Board notes that a cutaneous nerve is a 
nerve which functions as a general sensory nerve for the 
skin.  See Dorland's Illustrated Medical Dictionary, pp. 
1237-1238 (30th ed. 2003).  Thus, problems with hearing do 
not follow from damage to a cutaneous nerve without competent 
and probative evidence to support the contention.  As 
discussed above, such evidence is not present in the record.  
In the absence of any competent and probative evidence 
connecting the Veteran's bilateral hearing loss to his 
service-connected follicular carcinoma of the thyroid with 
resulting hypothyroidism, the Board concludes that service 
connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
bilateral hearing loss secondary to service-connected 
follicular carcinoma of the thyroid with resulting 
hypothyroidism.  Therefore, his claim must be denied.


ORDER

Service connection for bilateral hearing loss as secondary to 
service-connected follicular carcinoma of the thyroid with 
resulting hypothyroidism is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


